HARRIS, J.
The former husband appeals the trial court’s order of contempt giving him 10 days to comply with a previous order to turn over a 1999 Jeep automobile or its *1100fair market value of $30,000 to the former wife or spend 179 days in the St. Johns County Jail. The judge found that the former husband had been deceitful and had committed a fraud upon the court by attempting to protect the Jeep from seizure by preparing and delivering false documents. The evidence of such deceit is overwhelming and the court’s action most restrained. We affirm the contempt order.
AFFIRMED.
PETERSON and GRIFFIN, JJ., concur.